UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-4861



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEROY KELLY, a/k/a Q-Tip, a/k/a James Jones,
a/k/a Lewis Kelly, a/k/a Roy Kelly,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-96-55)


Submitted:   March 20, 2002                 Decided:   April 12, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. Woodrow Griffin, Jr., Hampton, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Robert J. Krask, Assistant United
States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leroy Kelly pled guilty to conspiracy to defraud the United

States, in violation of 18 U.S.C. § 371 (1994).   The district court

sentenced Kelly to sixty months imprisonment, followed by a three

year supervised release term.   While on supervised release, Kelly

tested positive for cocaine use and violated several other terms of

supervised release.   The district court revoked Kelly’s supervised

release and imposed a twenty-two month term of imprisonment,

followed by a fourteen month supervised release term.

     On appeal of the supervised release revocation, Kelly argues

the district court abused its discretion in sentencing him to a

term of twenty-two months imprisonment.       Finding no abuse of

discretion in the district court’s revocation sentence, we affirm.

See United States v. Davis, 53 F.3d 638 (4th Cir. 1995).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2